Case: 14-1358   Document: 25     Page: 1   Filed: 08/05/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  DAVID D. EVERIST,
                   Plaintiff-Appellant,

                            v.

    DEPARTMENT OF AGRICULTURE FOREST
 SERVICE, DONNA MICKLEY, SECRETARY OF THE
     INTERIOR, DAYNE BARRON, ATTORNEY
     GENERAL OF U.S., AND DOUGLAS FONG,
              Defendants-Appellees,

                          AND

 CITY OF MEDFORD, OREGON, MARK D. CLARKE,
  JANE DOE, JOHN DOE, AND OWEN M. PANNER,
                   Defendants.
             ______________________

                       2014-1358
                 ______________________

     Appeal from the United States District Court for the
 District of Oregon in No. 1:14-cv-00199-CL, Magistrate
 Judge Mark D. Clark.
                  ______________________

                      PER CURIAM.
                       ORDER
Case: 14-1358         Document: 25   Page: 2    Filed: 08/05/2014



 2                              EVERIST   v. AGRICULTURE



     In light of David D. Everist’s response to this court’s
 show cause order, we consider whether this appeal should
 be transferred pursuant to 28 U.S.C. § 1631.
     Everist appeals a decision from the United States
 District Court for the District of Oregon that dismissed
 his complaint appearing to allege violations under the
 Federal Land Policy Management Act and Executive
 Order No. 12630. While this court’s jurisdiction extends
 to Little Tucker Act claims for no more than $10,000, see
 28 U.S.C. § 1295(a)(2), here to the extent that Everist’s
 complaint can be read as raising such a claim, it appears
 that he asked for more than the threshold amount.
 Because this case does not fall within our jurisdiction, the
 court will transfer the matter to the United States Court
 of Appeals for the Ninth Circuit.
       Accordingly,
       IT IS ORDERED THAT:
    (1) The appeal is transferred to the United States
 Court of Appeals for the Ninth Circuit pursuant to 28
 U.S.C. § 1631.
    (2) All other pending motions are transferred to the
 Ninth Circuit.


                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
 s24